People v Peoples (2019 NY Slip Op 08584)





People v Peoples


2019 NY Slip Op 08584


Decided on November 27, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 27, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
JOHN M. LEVENTHAL
SYLVIA O. HINDS-RADIX
HECTOR D. LASALLE, JJ.


2015-01290 
2016-06836
 (Ind. No. 2103/03)

[*1]The People of the State of New York, respondent,
vLeRoy Peoples, appellant.


John M. Ryan, Acting District Attorney, Kew Gardens, NY (Jonathan K. Yi of counsel), for respondent.
Paul Skip Laisure, New York, NY (Ronald Zapata of counsel), former appellate counsel.
LeRoy Peoples, Birmingham, NY, appellant pro se.

DECISION & ORDER
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated March 28, 2018 (People v Peoples, 159 AD3d 946), affirming two resentences of the Supreme Court, Queens County, imposed January 28, 2015, and May 12, 2016, respectively.
ORDERED that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 U.S. 745; People v Stultz, 2 NY3d 277).
DILLON, J.P., LEVENTHAL, HINDS-RADIX and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court